[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cincinnati Bar Assn. v. Glaser, Slip Opinion No. 2016-Ohio-3052.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-3052
                      CINCINNATI BAR ASSOCIATION v. GLASER.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as Cincinnati Bar Assn. v. Glaser, Slip Opinion
                                 No. 2016-Ohio-3052.]
Attorneys—Misconduct—Committing an illegal act that reflects adversely on the
        lawyer’s honesty or trustworthiness—Attorney convicted of attempting to
        permit drug use, a misdemeanor—Six-month suspension, stayed on
        conditions.
     (No. 2015-2008—Submitted January 27, 2016—Decided May 19, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2014-101.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Angela Joy Glaser of Cincinnati, Ohio, Attorney
Registration No. 0091318, was admitted to the practice of law in 2013.                  In
December 2014, relator, Cincinnati Bar Association, charged her with violating
                             SUPREME COURT OF OHIO




Prof.Cond.R. 8.4(b) (prohibiting a lawyer from committing an illegal act that
reflects adversely on the lawyer’s honesty or trustworthiness) after she was
convicted of attempting to permit drug abuse in her home, a first-degree
misdemeanor.     Based on the parties’ factual stipulations and other evidence
presented at a hearing before a three-member panel of the Board of Professional
Conduct, the board found that she engaged in the charged misconduct and
recommended that we sanction her with a six-month suspension, stayed on
conditions.    Neither party has filed objections to the board’s report and
recommendation.
       {¶ 2} Based on our review of the record, we adopt the board’s findings of
misconduct and agree that its recommended sanction is appropriate in this case.
                                    Misconduct
       {¶ 3} In 2011, while in law school, Glaser leased a house in Cincinnati. Her
minor daughter and then long-time boyfriend, Jackie Sanders, lived in the home
with her, although Sanders’s name was not on the lease. Glaser claims that while
she was in school, her relationship with Sanders began deteriorating: he was not
permanently employed, he was drinking heavily, and he could be abusive to her at
times. In 2013, after graduating from law school, Glaser began working at the
Hamilton County Public Defender’s Office. She claims that at that point, she and
Sanders were essentially living in separate areas of the house and that she planned
on moving out.
       {¶ 4} However, in January 2014, the police conducted a search of the home
and found various illegal drugs, two digital scales, and a gun registered in Glaser’s
name that was stuffed with heroin. Sanders was later charged with and pled guilty
to several felonies, including trafficking in and possession of heroin, trafficking in
cocaine, and having a weapon while under a disability. He was sentenced to 24
months in prison. Glaser was charged with knowingly permitting drug abuse on




                                          2
                                 January Term, 2016




her premises, a fifth-degree felony, but she ultimately pled guilty to the lesser
attempt charge. Following her plea, she was sentenced to pay a $100 fine.
          {¶ 5} At her disciplinary hearing, Glaser acknowledged that she had had
concerns about the number of people that Sanders was permitting to come into the
basement area of her home and about whether those individuals were engaging in
any criminal activity. But she further testified that she had not known that Sanders
had cocaine or heroin in the home, that she had not placed the heroin in her gun,
and that she had never seen the digital scales in her house. She also testified that
she has no plans to continue her relationship with Sanders once he is released from
prison.
          {¶ 6} Based on the hearing evidence and Glaser’s misdemeanor conviction,
the board found that she had violated Prof.Cond.R. 8.4(b). During the hearing,
relator added a charge under Prof.Cond.R. 8.4(h) (prohibiting a lawyer from
engaging in conduct that adversely reflects on the lawyer’s fitness to practice law),
but the panel dismissed the new allegation. We agree with the board’s finding of a
Prof.Cond.R. 8.4(b) violation and with the decision to dismiss the new charge.
                                      Sanction
          {¶ 7} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
                         Aggravating and mitigating factors
          {¶ 8} The board found no aggravating factors in this case. In mitigation,
the board recognized that Glaser has no prior discipline, she had a cooperative
attitude toward the disciplinary process, she self-reported her conduct to
disciplinary authorities, she cooperated in Sanders’s prosecution, and she submitted
several character references. See Gov.Bar R. V(13)(C)(1), (4), and (5). We concur.




                                          3
                             SUPREME COURT OF OHIO




                               Applicable precedent
       {¶ 9} In crafting its recommended sanction, the board primarily analyzed
two similar cases in which we disciplined attorneys after they were convicted of
first-degree misdemeanors. First, in Disciplinary Counsel v. Grigsby, 128 Ohio
St.3d 413, 2011-Ohio-1446, 945 N.E.2d 512, we imposed a conditionally stayed
18-month suspension on an attorney who was convicted on a charge of misuse of a
credit card arising from her unauthorized use of an employer’s corporate credit card
to cover her personal expenses. Id. at ¶ 3-4, 11. Second, in Disciplinary Counsel
v. Grubb, 142 Ohio St.3d 521, 2015-Ohio-1349, 33 N.E.3d 40, we imposed a stayed
six-month suspension on an attorney who was convicted on a charge of complicity
to commit workers’ compensation fraud for providing funds to a client while that
client was also receiving temporary-total-disability benefits. Id. at ¶ 3-4, 10. Both
cases involved similar mitigating factors, including no prior discipline and full
cooperation in the disciplinary process. Grigsby at ¶ 7; Grubb at ¶ 7.
       {¶ 10} We imposed a longer suspension in Grigsby than in Grubb, however,
because the attorney in Grigsby had also violated Prof.Cond.R. 8.4(c) (prohibiting
a lawyer from engaging in conduct involving dishonesty, fraud, deceit, or
misrepresentation). Consequently, we also found that the attorney’s dishonesty in
Grigsby was an aggravating factor. See Grigsby at ¶ 5, 7. In contrast, we found no
dishonest conduct in Grubb, and indeed, there were no aggravating factors in that
case. Accordingly, the circumstances in Grubb warranted the lesser six-month
stayed suspension. See Grubb at ¶ 8-9.
       {¶ 11} We agree with the board that Grubb is more analogous here. Glaser
has not violated Prof.Cond.R. 8.4(c), there has been no finding of dishonest or
deceitful conduct, and there are no aggravating factors in this case. Thus, consistent
with Grubb, a six-month suspension, stayed on conditions, is appropriate. See also
Disciplinary Counsel v. Carroll, 106 Ohio St.3d 84, 2005-Ohio-3805, 831 N.E.2d
1000, ¶ 6, 9-10, 12, 14-15 (stayed six-month suspension for attorney convicted of




                                          4
                                January Term, 2016




a misdemeanor for making misrepresentations on his timesheets when significant
mitigating factors and no aggravating factors were present).
                                    Conclusion
       {¶ 12} Having considered Glaser’s misconduct, the mitigating factors, the
absence of any aggravating factors, and the sanctions imposed in comparable cases,
we adopt the board’s recommended sanction. Accordingly, Angela Joy Glaser is
hereby suspended from the practice of law for six months, with the entire
suspension stayed on the conditions that she (1) submit to an assessment for
domestic abuse by a professional affiliated with the Ohio Lawyers Assistance
Program or by another qualified professional and comply with any
recommendations made as a result of that assessment, (2) submit to monitoring by
an attorney due to Glaser’s new-lawyer status, (3) refrain from any further
misconduct, and (4) pay the costs of these proceedings. If Glaser fails to comply
with the conditions of the stay, the stay shall be lifted and she shall serve the full
six-month suspension. Costs are taxed to Glaser.
                                                               Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Edwin W. Patterson III, General Counsel; and Nancy J. Gill, for relator.
       William B. Strubbe, for respondent.
                               _________________




                                          5